368 F.2d 574
Harry Walter McCUTCHEON, Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Appellee.
No. 23752.
United States Court of Appeals Fifth Circuit.
Nov. 21, 1966.

Appeal from the United States District Court for the Southern District of Texas; Joe M. Ingraham, Judge, 252 F. Supp. 891.
Sam R. Wilson, Asst. Atty. Gen., Houston, Tex., Waggoner Carr, Atty. Gen. of Texas, Hawthorne Phillips, First Asst. Atty. Gen., T. B. Wright, Executive Asst. Atty. Gen., Howard M. Fender, Lonny F. Zwiener, Asst. Attys, Gen., Austin, Tex., for appellee.
Before JONES, WISDOM and GOLDBERG, Cricuit Judges.
PER CURIAM.


1
The appellant seeks a reversal of an order denying his application for habeas corpus relief from a state court conviction and sentence.  The district court correctly held that no violation of a Federally protected right was shown.  The order of the district court is


2
Affirmed.